                Case 20-50623-MFW                 Doc 12        Filed 07/08/20         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re                                                           Chapter 11

John Varvatos Enterprises, Inc., et al.,                        Case No. 20-11043 (MFW)

                          Debtors.1                             Jointly Administered



Tessa Knox, individually and as the Certified
Representative of the Class of Judgment
Creditors,
                      Plaintiff,
                                                                Adv. Proc. 20-50623 (MFW)
                 v.

Lion/Hendrix Cayman Limited,

                          Defendant.


                      NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                        HEARING ON JULY 10, 2020, AT 10:30 A.M. (ET)




1
        The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are
        as follows: John Varvatos Enterprises, Inc. (3554); Lion/Hendrix Corporation (8784); and John Varvatos
        Apparel Corp. (3394). The Debtors’ corporate headquarters and mailing address is 26 West 17th Street, 10th
        Floor, New York, NY 10011.
             Case 20-50623-MFW          Doc 12     Filed 07/08/20     Page 2 of 3




             THIS HEARING WILL BE HELD TELEPHONICALLY AND BY
             VIDEO. All parties wishing to appear must do so telephonically by
           contacting COURTCALL, LLC at 866-582-6878 prior to the scheduled
          hearing. Only those parties that will be addressing the Court should appear
                                   by Zoom and CourtCall.

             PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM
            MEETING WILL BE MUTED AND THE ONLY AUDIO WILL BE
                          THROUGH COURTCALL.

                      Topic: John Varvatos Enterprises Adv. 20-50623

               Time: July 10, 2020 10:30 AM Eastern Time (US and Canada)

                                   Join ZoomGov Meeting

                       https://debuscourts.zoomgov.com/j/1603617940

                                  Meeting ID: 160 361 7940

                                      Password: 881264


ORAL ARGUMENT

1.   Defendant’s Motion to Dismiss Complaint (A.D.I. 4, Filed 6/23/20).

     Responses Received:

     a)      Opposition of Plaintiff to Defendant’s Motion to Dismiss the Complaint (A.D.I. 7,
             Filed 7/3/20).

     Related Pleadings:

     a)      Complaint (A.D.I. 1, Filed 6/8/20);

     b)      Memorandum in Support of Defendant’s Motion to Dismiss (A.D.I. 5, Filed 6/23/20);

     c)      Notice of Hearing on Defendant’s Motion to Dismiss Complaint (A.D.I. 9, Filed
             7/6/20);

     d)      Notice of Filing of Transcripts of Knox v. John Varvatos Enterprises, Inc. (A.D.I. 10,
             Filed 7/7/10); and




                                               2
            Case 20-50623-MFW         Doc 12        Filed 07/08/20   Page 3 of 3




      e)     Defendant’s Reply Memorandum in Further Support of its Motion to Dismiss (A.D.I.
             11, Filed 7/8/20).

      Status: Oral argument is going forward.


Dated: July 8, 2020                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware

                                      /s/ Matthew O. Talmo
                                      Derek C. Abbott (No. 3376)
                                      Matthew O. Talmo (No. 6333)
                                      Andrew R. Workman (No. 6710)
                                      1201 N. Market Street, 16th Floor
                                      P.O. Box 1347
                                      Wilmington, Delaware 19899-1347
                                      Telephone: (302) 658-9200
                                      Facsimile: (302) 658-3989
                                      dabbott@mnat.com
                                      mtalmo@mnat.com
                                      aworkman@mnat.com

                                      Counsel to the Debtors and
                                      Debtors in Possession




                                                3
